—Judgment unanimously affirmed. Memorandum: The trial court did not err by proceeding with the trial in defendant’s absence. Defendant, who was present for all the proof, did not appear on the date scheduled for *980summations and the court’s charge. The court made sufficient inquiry into the circumstances of defendant’s absence, and the record supports the court’s conclusion that defendant’s failure to appear was deliberate (see, People v Brooks, 75 NY2d 898, 899, mot to amend remittitur granted 76 NY2d 746; People v Sanchez, 65 NY2d 436; People v Comfort, 171 AD2d 1027). We have examined the remaining issues raised by defendant and find them to be lacking in merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Criminal Possession Weapon, 2nd Degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.